 In the Matter of ESTANISLADO LOPEZ,DOING BUSINESS AS ESTANISLADOLOPEZ PECAN FACTORIES AND/OR ESTANISLADO LOPEZ PECAN SHELLER-IESandPECAN WORKERS LOCAL UNION No. 172, AFFILIATED WITHTHEUNITEDCANNERY,AGRICULTURAL,PACKING AND ALLIEDWORKERS OF AMERICACase No. C-991.-Decided December 7, 1938Pecan Industry-Settlement:stipulation providing for cessation of unfairlabor practices-Order:entered on stipulation.Mr. L. N. D. Wells, Jr.,for the Board.Mr. Herman Glosserman,of San Antonio, Tex., for the respondent.Mr. Santos G. Vasquez,of San Antonio, Tex., for the Union.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by PecanWorkers Local Union No. 172, affiliated with the United Cannery,Agricultural, Packing and Allied Workers of America, herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by the Regional, Director for the Sixteenth Region (FortWorth, Texas) issued its complaint dated September 28, 1938, againstEstanislado Lopez, doing business as Estanislado Lopez Pecan Fac-tories and/or Estanislado Lopez Pecan Shelleries, San Antonio, Texas,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notice of hearing,were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance (1) that the respondent, during April, May, and June,1938, on various occasions advised his employees to stay out of theUnion, employed abusive language toward the Union and its officialsand made other statements of an anti-union character to his em-ployees, (2) that the respondent, on May 19, 1938, threatened to dis-10 N. L.R. B., No. 20.311 312NATIONALLABOR RELATIONS BOARDcharge Tomasa Aquinez, an employee, if she continued in the Union,(3) that the respondent, on June 10, 1938, offered to give money tothe business agent of the Union if he would take the "agitators" outof the respondent's plants, and (4) that, by the above and other acts,the respondent interfered with, restrained, and coerced his employeesin the exercise of the rights guaranteed in Section 7 of the Act..Pursuant to notice, a hearing was held at San Antonio, Texas, onOctober 10 and 11, 1938, before Albert L., Lohm, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel, the Union was represented by its businessagent, and all parties participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.. None of theparties, however, called any witnesses.The hearing was concludedupon agreement by all parties that the case would be settled bystipulation, subject to approval by the Board.On October 20, 1938, the respondent, the Union, and counsel for theBoard entered into the following stipulation :1.It is hereby stipulated and agreed by and between the re-spondent, Estanislado Lopez, doing business as Estanislado LopezPecan Factories and/or Estanislado Lopez Pecan Shelleries andPecan Workers Local Union No. 172, affiliated with the United.Cannery, Agricultural, Packing and Allied Workers of America,hereinafter referred to as the union, by its Business Agent, SantosG. Vasquez, and L. N. D. Wells, Jr., attorney, National LaborRelations Board, as follows:2.Charges were duly filed by the union, through Santos G.Vasquez, its Business Agent.Thereafter the National LaborRelations Board, through Edwin A. Elliott, Regional Directorfor the Sixteenth Region, duly issued its complaint and noticeof hearing on September 28, 1938, alleging that respondent hadengaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8, subdivision (1), andSection 2, subdivisions (6) and (7) of the National Labor Re-lationsAct.The charges and the complaint, together with anotice of hearing, were duly served upon respondent and saidhearing was scheduled to begin on October 10, 1938, at San An-tonio, Texas.Respondent did not file an answer to the Board'scomplaint and hereby waives his right to file said answer.. Hear-ing was held in this matter in San Antonio, Texas, on October10 and 11, 1938, before Albert Lohm, Trial Examiner duly desig-nated by the National Labor Relations Board, at which timethe respective parties hereto agreed that further stipulationswould be entered into between them and that such stipulations DECISIONS AND ORDERS313would be made a part of the record in this proceeding by filingwith the Chief Trial Examiner of the National Labor RelationsBoard at Washington, D. C.3.All parties agree that this stipulation may be made a partof the record in this proceeding by filing with the Chief TrialExaminer of the National Labor Relations Board at Washing-ton, D. C.4.The respondent is and at all times material hereto has beenengaged in the purchase, cracking, shelling, and processing ofpecans and sale of pecan meats, said operations of respondentbeing carried on at four plants located in the City of San An-tonio, Bexar County, Texas.The respondent, in the course andconduct of his business, causes and has continuously caused alarge part of the pecans and other materials used in the operationsabove described to be purchased and transported in interstatecommerce from and through states of the United States otherthan the State of Texas to his four aforementioned plants inthe City of San Antonio, Bexar County, Texas, and causes andhas continuously caused the pecan meats processed by him to besold and transported in interstate commerce from his said plantsin San Antonio, Bexar County, Texas, to, into and through statesof the United States other than the State of Texas.The re-spondent agrees and admits that he is engaged in interstate com-merce within the meaning of the National Labor Relations Act,and that he is, therefore, subject to the jurisdiction of the NationalLabor Relations Board.5.It is further stipulated and agreed by and between the re-spective parties hereto that the National Labor Relations Boardupon the record made in this proceeding at San Antonio, Texas,October 10 and 11, 1938; and upon this stipulation, may forthwithmake jurisdictional findings and enter its Order to the followingeffect :Estanislado Lopez shall:(a)Cease and desist from in any manner interfering with,restraining or coercing his employees in the exercise of theirrights to self-organization, to form, join or assist labor organiza-tions, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act.(b)Cease and desist from interfering with the self -organiza-tion of his employees by making statements to his employeesadverse to Pecan Workers Local Union No. 172, affiliated withthe United Cannery, Agricultural, Packing and Allied Workers 314NATIONAL LABOR RELATIONS BOARDof America,or adverse to any other labor organization of his,employees.(c)Cease and desist from threatening Tomasa Aquinez, andhis other employees,with discharge or lay-off because of theirjoining or assisting Pecan Workers Local Union No. 172, affiliatedwith the United Cannery, Agricultural, Packing and AlliedWorkers of America, or any other labor organization of hisemployees.(d)Take the following affirmative action to effectuate thepolicies and purposes of the National Labor Relations Act :(1)Post and keep posted for a period of at least sixty (60)days from the date of posting in conspicuous places in his plantsin the City of San Antonio, Texas, copies of this Order, saidcopies to be posted in both Spanish and English.(2)Notify theRegional Director for the Sixteenth Region ofthe National Labor Relations Board within ten (10)days fromthe date of the issuance of the Board Order herein agreed to whatsteps respondent has taken to comply with said Order.6.The respondent expressly consents to the entry by the FifthCircuit Court of Appeals of an enforcement order embodyingthe terms of the Board's order agreed to above, and all partieshereby waive further notice of the entry of such enforcementorder.7.Allstipulations herein made and the terms and provisionsthereof are made subject to the approval of the National LaborRelations Board.On October 24, 1938, the Board issued an order approving the stip-ulation and making it a part of the record in the case,and, actingpursuant to Article II, Section 37, of National Labor Relations BoardRules and Regulations-Series 1, as amended, further ordered thatthe proceeding be transferred to the Board and continued before itfor the purpose of entry of a decision and order pursuant to theprovisions of the stipulation.On the basis of the above stipulation,and upon the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,Estanislado Lopez, doing business as EstanisladoLopez Pecan Factories and/or Estanislado Lopez Pecan Shelleries, isengaged in the purchase, cracking,shelling, and processing of pecansand sale of pecan meats.The respondent operates four plants inSan Antonio, Texas. In the course and conduct of his business, the DECISIONS AND ORDERS315respondent causes and has continuously caused a large part of thepecans and other materials used therein to be purchased and trans-ported to said plants from and through States of the United Statesother than Texas, and causes and has continuously caused the pecanmeats processed by him to be sold and transported from said plantsthrough and to States of the United States other than Texas.Therespondent admitted that he is engaged in interstate commerce withinthe meaning of the Act and is subject to the Board's jurisdiction.We find that the above-described operations of the respondent con-stitute a continuous flow of trade, traffic, and commerce among theseveral States.ORDEROn the basis of the above stipulation and findings of fact, andupon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Estanislado Lopez, SanAntonio, Texas, shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing hisemployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;(b) Interfering with the self-organization of his employees bymaking statements to his employees adverse to Pecan Workers LocalUnion No. 172, affiliated with the United Cannery, Agricultural,Packing and Allied Workers of America, or adverse to any otherlabor organization of his employees;(c)Threatening Tomasa Aquinez and his other employees withdischarge or lay-off because of their joining or assisting PecanWorkers Local Union No. 172, affiliated with the United Cannery,Agricultural, Packing and Allied Workers of America, or any otherlabor organization of his employees.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Post and keep posted for a period of at least sixty (60) daysfrom the date of posting in conspicuous places,in his plants in thecity of San Antonio, Texas, copies of this Order, said copies to beposted in both Spanish and English;(b)Notify the Regional Director for the Sixteenth Region withinten (10) days from the date hereof what steps the respondent hastaken to comply herewith.